953 F.2d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Keith MCCANDLESS;  2K Packaging Enterprises, Inc.,Plaintiffs-Appellees,v.IDAHO STATE BANK, Defendant-Appellant.
No. 91-35220.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 6, 1992.Decided Jan. 21, 1992.

Before EUGENE A. WRIGHT, WILLIAM A. NORRIS and CYNTHIA HOLCOMB HALL, Circuit Judges.

ORDER

1
For the reasons set forth in the district court's thoughtful, well-reasoned decision, the court's judgment and judgment awarding attorneys' fees is AFFIRMED.